UN|TED STATES D|STRICT COURT
M|DDLE DlSTRlCT OF LOU|SIANA
ST. JUL|AN BARANCO
C|V|L ACT|ON
VERSUS
18-785-SDD-EWD
CURT|S W|LSON, ET AL.
RUL|NG AND ORDER OF D|SN||SSAL
The Court has carefully considered the Petition,‘ the record, the law applicable to
this action, and the Repon‘ and R¢=)cominedi:)'atr'on2 of United States Nlagistrate Judge Erin
Wi|der-Doom dated November 30, 2018. P|aintiff has filed an Objection3 Which the Court
has also considered
The Court hereby approves the Report and Recommendatr`on of the |\ilagistrate
Judge and adopts it as the Court’s opinion herein.
Accordingly, this matter is DISM|SSED W|THOUT PREJUDICE for failure to
exhaust state court remedies lt is further ordered that, in the event the Petitioner seeks

to pursue and appea|, a certificate of appealability is DEN|ED.

Baton Rouge, Louisiana the § day of December, 2018.

  
 

/£/dQ/[LL

/SHELLY D. D|C HlEF DlSTR|CT JUDGE
T OF LOU|S|ANA

 

‘ Rec, Doc. t,
2 Rec_ Doc. 8.
3 Rec. Doc. 9.

